United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-238
Issued: April 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 30, 2012 appellant filed a timely appeal from an October 11, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s May 22, 2012 claim for
reconsideration under 5 U.S.C. § 8128(a).

1

The last merit decision in this case was an OWCP December 23, 2010 decision, which denied his occupational
disease claim. For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year
to file an appeal. 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19,
2008, a claimant must file an appeal within 180 days of the decision. 20 C.F.R. § 501.3(e). Because more than 180
days elapsed from the most recent merit decision of December 23, 2010 to the filing of this appeal on October 30,
2012, the Board lacks jurisdiction to review the merits of this case.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.3 By decision dated October 19, 2011, the
Board affirmed a December 23, 2010 OWCP decision, which denied as modified to find
insufficient medical evidence to establish that appellant sustained neck or bilateral shoulder
conditions as a result of his employment activities. It also affirmed a January 27, 2011 nonmerit
decision which denied appellant’s request for reconsideration pursuant to 5 U.S.C. § 8128(a). By
order dated April 25, 2012, the Board denied appellant’s petition for reconsideration of its
October 19, 2011 decision.4 The facts of the case, as set forth in the prior decision, is hereby
incorporated by reference.
On May 22 and June 13, 2012 appellant submitted requests for reconsideration. He notes
that he took medicine for his shoulder conditions and that any repetitive motion to his shoulder
worsened his condition. Appellant noted that he was submitting a report from Dr. William
Garth, Jr., a Board-certified orthopedic surgeon, who diagnosed thoracic outlet syndrome and
indicated that one of the causes was repetitive activity.
Appellant submitted the handwritten notes of Dr. Garth, dated July 17, 2006 to
October 13, 2010. He noted that appellant was treated for right and left shoulder pain and
thoracic outlet syndrome. The record reflects that Dr. Garth was the physician who performed
appellant’s August 1, 2007 right shoulder surgery for shoulder impingement syndrome with a
partial tear of the supraspinatus tendon. Appellant underwent an arthroscopically-aided
acromioplasty with distal clavicle resection and repair of the supraspinatus portion of the rotator
cuff.
By decision dated October 11, 2012, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was not sufficient to warrant further merit
review under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.5 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his right through a request to the district Office.6

3

Docket No. 11-790 (issued October 19, 2011). On November 5, 2010 appellant, then a 57-year-old mail
handler, filed a claim alleging that on October 19, 2010 he sustained neck and bilateral shoulder conditions as a
result of repetitively prepping mail. In a decision dated December 23, 2010, OWCP denied his claim finding
insufficient medical evidence to establish that he sustained any diagnosed bilateral shoulder or neck condition as a
result of his employment. By decision dated January 27, 2011, OWCP denied appellant’s request for
reconsideration finding that no evidence was submitted sufficient to warrant further merit review under 5 U.S.C.
§ 8128.
4

Docket No. 11-790 (issued April 25, 2012).

5

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

6

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).

2

To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.7
A request for reconsideration must also be submitted within one year of the date of
OWCP’s decision for which review is sought.8 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.9 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.10
ANALYSIS
The Board’s prior decision of October 19, 2011 reviewed the December 23, 2010 merit
decision. In this appeal, the only decision the Board may review is the October 11, 2012
nonmerit decision denying appellant’s request for reconsideration. The issue is whether
appellant’s request met at least one of the three requirements for obtaining a merit review. The
Board finds that appellant’s May 22 and June 13, 2012 requests for reconsideration did not
satisfy any of the requirements of 20 C.F.R. § 10.606(b).
Appellant submitted various handwritten notes and a 2007 surgical report by Dr. Garth
pertaining to treatment for bilateral shoulder impingement and thoracic outlet syndrome. The
Board finds that the reports are cumulative and duplicative of the medical evidence previously
submitted regarding treatment for appellant’s bilateral shoulder impingement and neck pain.
Evidence that repeats or duplicates evidence already of record has no evidentiary value and does
not constitute a basis for reopening a case.11 These reports, therefore, are insufficient to warrant
further merit review.
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by OWCP; and he has not submitted relevant and pertinent new evidence not
previously considered by OWCP. OWCP did not abuse its discretion in refusing to reopen his
claim for a review of the merits.
On appeal, appellant stated that in May 2012 he submitted a new October 2008 report by
Dr. Garth with a diagnosis of thoracic outlet syndrome or neck pain. A review of the record
demonstrates, however, that this report was previously submitted and reviewed by OWCP.
7

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).
8

Id. at § 10.607(a).

9

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

10

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

11

D.K., 59 ECAB 141 (2007); Howard A. Williams, 45 ECAB 853 (1994).

3

Appellant’s claim was denied as failed to submit sufficient medical evidence to establish his
shoulder conditions were related to his work as a mail handler. He did not submit any evidence
or advance any legal arguments along with his request for reconsideration that satisfied the
regulatory criteria necessary to reopen a case for merit review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s May 22
and June 13, 2012 requests for reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 4, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

